Case 2:17-cv-13080-PDB-EAS ECF No. 76 filed 01/24/19     PageID.1405    Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

KRISTY DUMONT; DANA DUMONT;
ERIN BUSK-SUTTON; REBECCA
BUSK-SUTTON,
                                                  Case No. 17-cv-13080
                  Plaintiffs,
                                                  Paul D. Borman
v.                                                United States District Judge

NICK LYON, in his official capacity
as the Director of the Michigan department
of Health and Human Services; and
HERMAN MCCALL, in his official
capacity as the Executive Director of
the Michigan Children’s Services Agency,

                  Defendants,
and

ST. VINCENT CATHOLIC
CHARITIES, MELISSA BUCK, CHAD
BUCK, and SHAMBER FLORE,

               Intervenor Defendants.
______________________________________/

  ORDER GRANTING IN PART JOINT MOTION TO STAY PROCEEDINGS,
          ENTERING A 30-DAY STAY OF PROCEEDINGS,
             AND EXTENDING DEADLINES 30-DAYS

      On January 23, 2019, the Plaintiffs and the State Defendants filed a Joint

Motion to Stay Proceedings (ECF No. 74) and a Joint Motion for Immediate

Consideration of the Motion to Stay Proceedings (ECF No. 75). Plaintiffs and State

                                        1
Case 2:17-cv-13080-PDB-EAS ECF No. 76 filed 01/24/19        PageID.1406      Page 2 of 3




Defendants represent in their joint motion that they are actively engaged in settlement

discussions and seek a stay to allow the parties to focus on those discussions and to

potentially avoid the cost of a number of noticed depositions, which are scheduled to

begin tomorrow, January 25, 2019. Plaintiffs and State Defendants also represent that

they sought concurrence from the Intervenor Defendants who took no position as to

the requested stay.

      The Court GRANTS the motion for immediate consideration and GRANTS IN

PART the motion to stay. The Court will DENY the request for a sixty (60) day stay,

and will GRANT a thirty (30) day stay of proceedings and will extend the fact and

expert discovery deadlines, as well as the dispositive and expert motion deadlines, for

a like period of time. Accordingly, the remaining dates on the Court’s November 13,

2018 Amended Scheduling Order are amended as follows:

      Fact Discovery Deadline:                              March 20, 2019

      Expert Discovery Deadline:                            April 17, 2019

      Motions Challenging Experts (if necessary)
      and Dispositive Motions filed by:                     May 15, 2019

      Responses to Daubert (if necessary) and
      to Dispositive Motions:                               June 5, 2019

      Replies to Daubert (if necessary) and
      to Dispositive Motions:                               June 19, 2019

      Daubert Motion Hearing (if necessary):                July 17, 2019

                                          2
Case 2:17-cv-13080-PDB-EAS ECF No. 76 filed 01/24/19   PageID.1407     Page 3 of 3




      Dispositive Motion Hearing:                      July 29, 2019

IT IS SO ORDERED.



                                    s/Paul D. Borman
                                    PAUL D. BORMAN
                                    UNITED STATES DISTRICT JUDGE

Dated: January 24, 2019




                                      3
